Exhibit 10.6

LEASE AGREEMENT

THIS LEASE, made as of this 19 day of March, 2012, between Fairhope Group, LLC,
a Georgia limited liability company, whose address is c/o McCullough Realty, 273
Azalea Road, Suite 2-516, Mobile, Alabama 36609 (hereinafter referred to as
“Landlord”), and Computer Programs and Systems, Inc., a Delaware corporation,
whose address is 6600 Wall Street Mobile, Alabama 36695 (hereinafter referred to
as “Tenant”).

WITNESSETH

THAT in consideration of the mutual covenants and agreements herein contained,
it is agreed by and between Landlord and Tenant as follows:

 

A. BASIC LEASE PROVISIONS

The following constitute the basic provisions of this Lease:

 

  1. Premises (as defined in Section B)

 

a.      Shopping Center

   Ecor Rouge

         Address

   100 Greeno Road    Fairhope, Alabama 36604

         County

   Baldwin

b.      Square Footage

   45,020 square feet

c.      Tenant’s Proportionate Share. Tenant’s Proportionate Share is 72.59%,
which is calculated as a fraction, the numerator of which shall be the number of
square feet of gross leasable area within the Premises (45,020 square feet)
(“Premises GLA”) and the denominator of which shall be the Shopping Center gross
leasable area (62,020 square feet) (“Shopping Center GLA”).

d.      Space Number

               100                

 

  2. Permitted Use. Tenant shall have the right to use the premises for purposes
of general office space and related uses. This includes accessories and any
other related products of these services.

 

  3. Notices.

 

Landlord:

   Fairhope Group, LLC    C/o McCullough Realty    273 Azalea Road, Suite 2-516
   Mobile, AL 36609    Telephone:  251-478-7223    Facsimile:   251-478-3508

Tenant:

   Computer Programs and Systems, Inc.    C/o David A. Dye, Chairman and CFO   
6600 Wall Street Mobile, AL 36695    Telephone:    Facsimile:

 

  4. Effective Date of Lease. Upon execution of lease by all parties.

 

1



--------------------------------------------------------------------------------

5. Delivery Date for Possession of Premises (“Delivery Date”). Upon execution of
lease by all parties.

6. Lease Term Commencement Date. March 1, 2012.

7. Rent Commencement Date. Base Rent (as defined in Section E), Additional Rent
and any other rent provided for herein shall commence on March 1, 2012.

8. Termination Date. The Lease Term shall terminate on February 28, 2024,
subject to any Renewal Term set forth herein.

9. Rental Terms and Renewal.

 

TERM    MONTHS      ANNUAL      MONTHLY  

Year 1 of the Lease Term

     1-12       $ 99,129       $ 8,260.75   

Year 2

     13-24       $ 190,837       $ 15,903.08   

Year 3

     25-36       $ 263,367       $ 21,947.25   

Year 4

     37-48       $ 285,877       $ 23,823.08   

Year 5

     49-60       $ 285,877       $ 23,823.08   

Year 6

     61-72       $ 346,654       $ 28,887.83   

Year 7

     73-84       $ 346,654       $ 28,887.83   

Year 8

     85-96       $ 346,654       $ 28,887.83   

Year 9

     97-108       $ 346,654       $ 28,887.83   

Year 10

     109-120       $ 346,654       $ 28,887.83   

Year 11

     121-132       $ 351,854       $ 29,321.17   

Year 12

     133-144       $ 351,854       $ 29,321.17   

Years 13-18 (Years 1-5 of the First Option Period)

     145-216       $


 

387,039


CAP

  


  

   $


 

32,253.25


CAP

  


  

Years 19-24 (Years 1-5 of the Second Option Period)

     217-288       $


 

425,743


CAP

  


  

   $


 

35,478.58


CAP

  


  

10. Additional Rent. Any amounts to be paid by Tenant to Landlord pursuant to
the provisions of this Lease, including Common Area Maintenance Charges (as
defined in Section G.2), all ad valorem taxes (which may be in the form of a
leasehold payment to the Fairhope Single Tax Colony), real estate and related
taxes (as set forth in Section F.1), and insurance (as set forth in Section
N.4.c), whether such payments are to be periodic and recurring or not, shall be
deemed to be “Additional Rent” and otherwise subject to all provisions of this
Lease and of law as to the default in the payment of Base Rent. Additional Rent
shall commence on the Rent Commencement Date.

11. Estimated First Year Operating Charges

 

Common Area Maintenance         $    .70 per square foot          FSTC Ground
Rent         .55 per square foot          Property Insurance         .50 per
square foot               

 

 

        Total         $ 1.75 per square foot         

Tenant will pay its proportionate share of actual operating expenses in
accordance with this Section A.11 and Sections F.1, G.2 and N.4.c of this Lease.
Landlord represents and Tenant acknowledges that the first year’s operating
charges set forth above are estimates only for such first year and that such
estimates do not establish a limit on Tenant’s obligation for Additional Rent.

 

2



--------------------------------------------------------------------------------

12. Tenant Allowance. Landlord has built-into the Base Rent an amount equal to
$3.25 per square foot for tenant improvements (“Tenant Improvements”), equaling
One Hundred Forty Six Thousand Three Hundred Fifteen Dollars ($146,315.00),
spread over the first 5-years of the Lease Term (the “Tenant Allowance”).

13. Security Deposit. NA

 

B. PREMISES AND SHOPPING CENTER

1. Description. Landlord hereby leases to Tenant the premises described as
follows (the “Premises”): The space within a one-story unit (without basement,
balcony, or mezzanine) as measured from the exterior face of any exterior walls
and to the centerline of common walls, and crosshatched on the Site Plan
attached hereto as Exhibit A. The shopping center (the “Shopping Center”) is as
more fully described in the legal description, incorporated herein and attached
hereto as Exhibit B.

 

C. LEASE TERM

1. Lease Effective Date. The Lease shall be effective on the Effective Date
provided in Section A.4. The Lease Term shall commence upon the Lease Term
Commencement Date and shall terminate on February 28, 2024 (the “Lease
Termination Date”). The term of the Lease shall be the period beginning on the
Lease Term Commencement Date and ending on the Lease Termination Date (the
“Lease Term”).

a. Lease Year. The lease year (“Lease Year”) shall consist of the first twelve
(12) full calendar months following the Lease Term Commencement Date and every
anniversary thereof. If the Lease Term Commencement Date does not occur on the
first day of a calendar month, the first Lease Year shall consist of the partial
first month plus the following twelve (12) calendar months. Each succeeding
Lease Year shall be twelve (12) consecutive months following the expiration of
the first Lease Year.

2. Commencement Certificate. Upon the Rent Commencement Date, Landlord will
prepare a written instrument stipulating the Lease Term Commencement Date, the
Rent Commencement Date, and the Lease Termination Date to be signed by all
parties.

3. Renewal.

a. Option to Renew. Provided Tenant is not in default hereunder beyond any
applicable cure period at the time of renewal, Landlord hereby grants to Tenant
the option to renew this Lease for the periods stipulated in Section A.9 as the
First Option Period and the Second Option Period (each a “Renewal Term”). Each
Renewal Term shall be based upon all the terms and conditions contained in this
Lease except that the Common Area Maintenance Charge for each Renewal Term shall
be reset to the actual incurred amount notwithstanding the effect of any
applicable cap for the Initial Term or the first Renewal Term, as the case may
be; provided, however, the applicable cap on increases shall be applied during
each such Renewal Term after said reset. Payment of Base Rent shall be as set
forth for such Renewal Term in Section A.9, or, if applicable, the Market Rent
(as hereinafter defined) determined to be applicable to such Renewal Term
pursuant to Section 3(b) below. Notice of election by Tenant to exercise the
option shall be given to Landlord in writing at least one hundred eighty
(180) days prior to the expiration of the then current term (“Renewal Notice”).

 

3



--------------------------------------------------------------------------------

b. Option to Renew upon Good Faith Rejection of Pre-negotiated Base Rent.
Provided (i) Tenant is not in default hereunder beyond any applicable cure
period at the time of renewal, and (ii) Tenant has accepted of all terms
stipulated in Section 3(a) above with the exception that Tenant has a good faith
belief that the pre-negotiated Base Rent set forth for such Renewal Term in
Section A.9 exceeds the then-current Market Rent, then Base Rent payable during
such Renewal Term shall be readjusted to reflect “Market Rent” as calculated
below for such Renewal Term. For purposes hereof, “Market Rent”, shall mean the
annual amount per square foot, and which can be calculated on an annual basis,
that a willing tenant would pay and a willing landlord would accept in arm’s
length bona fide negotiations, without any additional inducements, for a lease
of comparable space in comparable buildings in the same geographic submarket as
the Premises (excluding any consideration of the depreciated value of the
leasehold improvements therein, since Tenant will have paid for the tenant
improvements in the Premises; but including an amount equal to the depreciated
free rent period and the landlord’s depreciated contribution toward Tenant
Improvements in the Tenant Allowance as these amounts were given as concessions
to the tenant to help pay for Tenant Improvements in the Premises; for purposes
of this option to renew, depreciation shall be based on a straight age-life
method utilizing a maximum of twenty (20) years for useful life) on the same
terms and conditions for the specified period of time, except as set forth above
and taking into account the Additional Rent to be effective during such period.
Concurrent with the date that Tenant delivers its Renewal Notice, Tenant shall
deliver in writing to Landlord its determination of Market Rent for the Renewal
Term, which is required to exhibit that Tenant in good faith believes that the
pre-negotiated Base Rent set forth for such Renewal Term in Section A.9 exceeds
then-current Market Rent (the “Market Rent Notice”). If Landlord objects to
Tenant’s determination of Market Rent for the Renewal Term, Landlord shall
notify Tenant in writing, within ten (10) days after receipt of Tenant’s Market
Rent Notice, that Landlord disagrees with Tenant’s determination of Market Rent
for the Renewal Term. Landlord and Tenant shall use each of their respective
good faith efforts to resolve such disagreement and agree upon the Market Rent
for the Renewal Term. In the event that Landlord and Tenant are unable to agree
upon the Market Rent for the Renewal Term within twenty (20) days, then the
Market Rent for the Renewal Term shall be determined by appraisal in the manner
provided below.

In the event that Landlord and Tenant are unable to agree upon the Market Rent
for the Renewal Term as set forth above, the Market Rent for the Renewal Term
shall be determined as follows, in each case giving due consideration of the
Additional Rent to be charged during such period: The leasehold for the Renewal
Term shall be appraised by an independent MAI appraiser, or an independent
appraiser of comparable experience licensed or certified by the state of Alabama
to perform commercial appraisals, or licensed commercial real estate broker with
at least ten (10) years experience with similar properties in the geographic
location of the Project ( in each case below, an “Appraiser”) chosen by Tenant
(“First Appraisal”) and the appraisal report forwarded to Landlord. Each
appraisal report delivered by an Appraiser hereunder shall be in a narrative
format and comply with the Uniform Standards of Professional Appraisal
Practices; additionally each such appraisal report shall be of sufficient detail
to convey such Appraiser’s methodology, reasoning and analysis, pertaining to
market rent; each such appraisal report should contain, at a minimum, three rent
comparables, or if the appraisal contains less than three rent comparables, such
appraisal report shall provide sufficient rationale and analysis as to why such
market support is not relevant. If the First Appraisal is deemed unacceptable by
Landlord, then Landlord shall so advise Tenant in writing within ten (10) days
after receipt of the First Appraisal and Landlord shall have the right to engage
an Appraiser to appraise the Premises (“Second Appraisal”) and the appraisal

 

4



--------------------------------------------------------------------------------

report shall be forwarded to Tenant. In the event Tenant shall deem the Second
Appraisal to be unacceptable, then Tenant shall advise Landlord within ten
(10) days after receipt of the Second Appraisal, and the first Appraiser and
second Appraiser shall together choose a third Appraiser (the “Third Appraiser”)
who shall appraise a Market Rent for the Premises (“Third Appraisal”) and
forward the Third Appraisal report to Landlord and Tenant. The Third Appraiser
shall, within ten (10) days of its appointment, review the First Appraisal
(prepared by Tenant’s chosen Appraiser as set forth above) and the Second
Appraisal (prepared by Landlord’s chosen Appraiser as set forth above) and such
other information as it shall deem necessary and shall determine which of the
two is most accurately reflects the Market Rent for the Renewal Term. The Third
Appraiser shall be instructed, in deciding whether the Tenant’s determination of
the Market Rent for the Renewal Term (as set forth in the First Appraisal) or
Landlord’s determination of the Market Rent (as set forth in the Second
Appraisal) more accurately reflects the actual Market Rent for the Renewal Term,
to use the criteria as to the determination Market Rent set forth below. The
Third Appraiser shall not establish its own Market Rent, and must select either
the First Appraisal or the Second Appraisal and shall immediately and
concurrently notify the parties of its selection. The Market Rent for the
Renewal Term determined by Landlord or Tenant and selected by the Third
Appraiser shall be the Base Rent payable by Tenant for the Renewal Term. Should
the appraisal process of this Section 3(b) be necessary, each party shall act in
good faith and each party will be obligated to pay one-half of any appraisal
delivered as prescribed above. Each of the Appraisers shall be instructed to
appraise the Premises for its Value in Use for the Renewal Term.

 

D. CONSTRUCTION

1. Delivery. The Delivery Date of the Premises from Landlord to Tenant shall be
upon lease execution.

2. Force Majeure. The period of time during which Landlord or Tenant is
prevented or delayed in the performance of, or the making of, any improvements
or repairs or fulfilling any obligation required under this Lease due to delays
caused by fire, catastrophe, strikes or labor trouble, civil commotion, acts of
God, governmental prohibitions or regulations, including administrative delays
in obtaining building permits, inability to obtain materials, or other causes
beyond the responsible party’s control (the lack of funds or funding excluded),
shall be added to that party’s time for performance hereof, and Landlord or
Tenant shall have no liability by reason thereof. Tenant’s obligation to pay
rent shall not be subject to the Force Majeure provisions of this paragraph.

3. HVAC. Landlord warrants that all HV AC systems have been serviced and are in
good working order at the time Tenant takes possession. Should any unit not be
in good working order, upon Tenant taking possession, Landlord must repair
and/or replace. Following Tenant’s acknowledgement and acceptance that HV AC
systems are in good working condition, Tenant shall maintain a HVAC service
contract for the duration of the Lease Term in accordance with the terms set
forth in Section M.2(b). Landlord shall be responsible for HVAC system repairs
and replacements during Year 1 of the Lease Term. Tenant shall be responsible
HVAC system repairs and replacements for the remaining Lease Term years.

4. Signage, Tenant’s Work and Rules/Regulations.

a. Sign Criteria. Landlord’s sign criteria is attached as Exhibit C and made a
part of this Lease. Tenant will place no sign on the exterior of the Premises or
on the interior surface of any windows of the Premises (except for Tenant’s
standard window decal treatment which in no event shall occupy more than
            percent (    %) of said window) unless it meets the standards set
forth in Exhibit C attached hereto and has been approved in writing by the
Landlord. Exterior signs are to be provided by Tenant and are

 

5



--------------------------------------------------------------------------------

to be located on the store front. Tenant will have the right to place temporary
Signage announcing the opening of a new store, with the size and location of
such temporary signs to be subject to Landlord’s approval, local codes, the
approval of the City of Fairhiope Architectural Review Board (ARB) and, if
required, approval of the local historic district. Tenant agrees not to display
any pennants, searchlights, window signs, or similar temporary advertising
media. Tenant may display banners inside the Premises within two (2) feet from
the front of the store as long as they are professionally prepared.

b. Maintenance and Removal. Landlord agrees to remove any signage on Premises
and repair all damages caused by such removal prior to Delivery Date. Tenant
agrees to maintain its signs in good states of repair and save Landlord harmless
from any loss, cost, or damage resulting from the signs’ condition and shall
repair any damage which may have been caused by the erection, existence,
maintenance, or removal of such signs. Upon vacating the Premises, Tenant agrees
to remove all signs and repair all damages caused by such removal.

c. Tenant Improvements. Tenant Improvements to be complete by Tenant at Tenant’s
expense are detailed in Exhibit D of this Lease, for which Landlord has
contributed a Tenant Allowance as provided in Section A.12.

d. Rules/Regulations. Attached hereto as Exhibit E is a copy of the Rules and
Regulations for the Shopping Center (“Rules and Regulations”). Landlord reserves
the right to amend the same and to otherwise establish reasonable rules and
regulations for the use thereof which shall be applicable to, and uniformly
enforced against, all tenants of the Shopping Center and which do not conflict
with the terms and conditions of this Lease and do not materially and adversely
impair Tenant’s use of the Premises as contemplated hereunder.

5. Code Compliance. Landlord warrants that, to the best of Landlord’s knowledge,
as of the Delivery Date the structure of the Premises will be in material
compliance with all applicable laws, codes, rules, and regulations of
governmental authorities (“Applicable Laws”) and free from patent and latent
defects and zoned for operation of general office use. In the event it is
determined that the structure is not in compliance with Applicable Laws as of
the Delivery Date, and as a result, the municipality having jurisdiction over
the Premises refuses to issue Tenant a building permit or certificate of
occupancy, Tenant shall notify Landlord, and Landlord shall act promptly to
bring the structure into compliance, or Landlord may terminate this Lease and
the parties shall have no further obligations hereunder. The foregoing warranty
shall not apply to any conditions created or related to Tenant’s Work,
remodeling, specific use or occupancy of the Premises, or assignment or
subletting of the Premises. In addition, in the event any structural
modifications to the Shopping Center or the Premises are required by
governmental or insurance regulations, Landlord shall be responsible to perform
any such modifications unless required by Tenant’s specific use of the Premises.
Tenant shall be responsible to perform any necessary nonstructural modifications
to the Premises as well as any modifications, regardless of where located, if
occasioned by Tenant’s use of the Premises. Nothing contained herein shall
negate Landlord’s or Tenant’s right to challenge any such requirements in
administrative and/or judicial proceedings.

a. Roof. Landlord will be responsible to provide and maintain a structurally
sound, leak-free roof. Landlord is responsible for all costs associated with
correcting any deficiencies prior to the Delivery Date.

b. Communication Systems. The Tenant has the right, at its sole cost and
expense, to install a satellite system on the Premises provided that such
satellite system is affixed to the rear wall, and not the roof, of the Premises.

 

6



--------------------------------------------------------------------------------

6. Parking lot. Upon Tenant’s completion of Tenant Improvements, Landlord shall
immediately re-stripe and re-seal the Common Area parking lot spaces.

 

E. BASE RENT

1. Base Rent. Tenant agrees to pay to Landlord, at the address noted above, or
at such place as Landlord may from time to time designate in writing, Base Rent
for the Premises during the Lease Term, in the amount as set forth in Section
A.9, in advance on the first day of each calendar month. The amounts to be paid
by Tenant for Base Rent and Additional Rent shall be pro-rated on a per diem
basis for any partial month in the first Lease Year.

2. Interest on Late Payment. Any rent or other charges to be paid hereunder by
Tenant which shall not be received by Landlord within ten (10) days from its due
date shall bear interest at the rate of ten percent (10%) per annum from the
date when the same is due and payable under the terms of this Lease until the
same shall be paid (the “Default Rate”). Tenant shall pay a Fifty Dollar ($50)
charge for any checks written to Landlord which are returned for insufficient
funds.

 

F. TAXES

1. Real Estate Taxes and Assessments. Tenant agrees to pay Tenant’s
Proportionate Share of all real estate taxes and assessments (which may be in
the form of a leasehold payment to the Fairhope Single Tax Colony), together
with any and all expenses incurred by Landlord in negotiating, appealing, or
contesting such taxes and assessments, both general and special, levied and
assessed against the land, buildings, and all other improvements which may be
added thereto, or constructed within, the Shopping Center.

2. Procedure for Payment. Commencing on the Rent Commencement Date, during the
Lease Term and any Renewal Term Tenant shall pay to Landlord, monthly in
advance, an amount equal to one-twelfth (1/12th) of Tenant’s Proportionate Share
of real estate taxes and assessments for the current tax year as reasonably
estimated by Landlord. If Tenant’s Proportionate Share of real estate taxes and
assessments with respect to any tax year is less than the total amount paid by
Tenant for such period, the excess shall be credited against the next monthly
payment of Base Rent. If Tenant’s Proportionate Share of real estate taxes and
assessments for any tax year exceeds the total amount paid by Tenant for such
period, Tenant shall, within thirty (30) days of receipt of a copy of the actual
tax bill from Landlord, pay the difference between the actual amount paid by
Tenant and Tenant’s Proportionate Share of real estate taxes and assessments.
Any unused credit remaining as of the expiration or earlier termination of the
Lease shall be promptly refunded to Tenant by Landlord unless Tenant then owes
money to Landlord, in which event Landlord may apply such funds to the amounts
owing by Tenant to Landlord.

3. Municipal, County, State or Federal Taxes. Tenant shall pay, before
delinquent, all municipal, county, state, or federal taxes assessed against
Tenant’s fixtures, furnishings, equipment, stock-in-trade, or other personal
property owned by Tenant in the Premises.

4. Other Taxes or Assessments. Should any governmental taxing authority levy,
assess, or impose any tax, excise, or assessment (other than income,
inheritance, gift, or franchise tax) upon or against the rentals payable by
Tenant to Landlord, by way of substitution for or in addition to any existing
tax on land and buildings, or if in the nature of a sales tax or gross receipts
tax or excise tax on real estate rentals, Tenant shall be responsible for and
shall pay any such tax, excise, or assessment, or shall reimburse Landlord for
the amount thereof, as the case may be.

 

7



--------------------------------------------------------------------------------

G. COMMON AREAS

1. Common Areas. Landlord grants to Tenant and Tenant’s invitees the right to
use, in common with all others to whom Landlord has or may hereafter grant
rights to use same, the Common Areas located within the Shopping Center. The
term “Common Areas”, as used in this Lease, shall mean the parking areas,
roadways, pedestrian sidewalks, loading docks, delivery areas, landscaped areas,
service courts, open and enclosed courts and malls, fire corridors, meeting
areas, public restrooms, and all other areas or improvements which may be
provided by Landlord for the common use of the tenants of the Shopping Center.
Landlord hereby reserves the following rights with respect to the Common Areas:

a. Rules and Regulations. To establish reasonable rules and regulations for the
use thereof which shall be applicable to, and uniformly enforced against, all
tenants of the Shopping Center and which do not conflict with the terms and
conditions of this Lease, including, without limitation, those attached hereto
as Exhibit E;

b. Use. To use or prohibit the use by others to whom Landlord may have granted
such rights for promotional activities;

c. Closings. To close all or any portion thereof as may be deemed necessary by
Landlord’s counsel to prevent a dedication thereof or the accrual of any rights
to any person or the public therein; and

d. Maintenance. Landlord shall operate, equip, light, repair, and maintain said
Common Areas for their intended purposes in an efficient and economical manner.

2. Common Area Maintenance Charge. Tenant shall pay to Landlord as a “Common
Area Maintenance Charge” Tenant’s Proportionate Share of all costs and expenses
paid or incurred by Landlord in operating, maintaining, and repairing the Common
Areas. In no event shall the Common Area Maintenance Charges include any capital
expenditures, any depreciation on improvements or equipment, the cost of
correcting or repairing construction or design defects in the Common Areas,
expenses for replacing the roof or roof skin, expenses for structural repairs or
changes to the Shopping Center buildings, administration fees, or legal fees
attributable to any matters concerning any other tenant of the Shopping Center.
Such costs and expenses may include but not be limited to: cleaning, lighting,
repairing, and maintaining all Common Area improvements, paving, roadways,
sprinkler equipment, driveways, sidewalks, curbs, culverts and drainage
facilities, barriers, retaining walls, fences, directional and Shopping Center
signage (other than signs to be maintained by individual tenants), sewer and
water supply lines and related facilities, snow and ice removal, pest control,
parking lot striping, painting, painting of exterior walls, landscaping,
providing security, personal property taxes, supplies, fire protection and fire
hydrant charges, water and sewer charges, utility charges, and reasonable
Shopping Center management fees. Landlord further agrees to maintain all
landscaping adjacent to the Premises within the Shopping Center in accordance
with other similar types of properties in the area. Landlord acknowledges and
agrees that said Common Area Maintenance Charges shall not increase more than
three percent (3%) in any year over the Common Area Maintenance Charges for the
prior year on a non-cumulative basis.

 

8



--------------------------------------------------------------------------------

3. Procedure for Payment. Tenant’s Common Area Maintenance Charges shall be paid
in monthly installments on the first day of each month in an amount to be
estimated by Landlord beginning on the Rent Commencement Date. Within ninety
(90) days following the end of the period used by Landlord in estimating
Landlord’s cost, Landlord shall furnish to Tenant a detailed statement of the
actual amount of Tenant’s Proportionate Share of Common Area Maintenance Charge
for such period. Within thirty (30) days thereafter, Tenant shall pay to
Landlord or take a credit against the next monthly Base Rent payment, as the
case may be, the difference between the estimated amounts paid by Tenant and the
actual amount of Tenant’s Common Area Maintenance Charge for such period as
shown by such statement. Any unused credit remaining as of the expiration or
earlier termination of the Lease shall be promptly refunded to Tenant by
Landlord unless Tenant then owes money to Landlord, in which event Landlord may
apply such funds to the amounts owing by Tenant to Landlord.

 

H. UTILITIES AND RUBBISH DISPOSAL

1. Utilities.

a. Maintenance. Commencing on the Delivery Date, the Landlord shall provide and
maintain all necessary pipes, mains, conduits, wires, and cables to the exterior
walls of the Premises for water, gas, and electricity.

b. Tenant’s Responsibilities. Tenant shall have all utilities serving the
Premises (electric, natural gas, water, sewer, and telephone) placed in Tenant’s
name, and Tenant shall be responsible for the direct payment of all utility
bills to the provider.

c. Landlord’s Responsibilities. Tenant will not be responsible for the cost of
any utility tap fees, cost of meter installation, or any other cost which may be
levied by a utility other than those charges specifically related to the
Tenant’s consumption of such utility. Such cost shall be the sole responsibility
of the Landlord. Notwithstanding the foregoing, Tenant shall be responsible for
the installation and expense associated therewith for any telephone system,
computer system, security system, fire alarms and/or fire extinguishers.

2. Rubbish Disposal. Tenant shall be responsible for its trash and refuse
collection and disposal. In addition, Tenant agrees to:

a. Proper Containers. Keep any refuse in proper containers until the same is
removed from the Shopping Center and to permit no refuse to accumulate around
the exterior of the Premises; and

b. Regulations. Handle and dispose of all rubbish, garbage, and waste in
accordance with regulations established by Landlord and not permit the
accumulation (unless in sealed metal containers) or burning of any trash,
rubbish, refuse, garbage, or waste materials in, on, or about any part of the
Shopping Center.

In no event shall Landlord be liable for the quality, quantity, failure, or
interruption of the foregoing utility or rubbish disposal services to the
Premises unless caused by Landlord’s negligent or willful acts.

 

I. PARKING

1. Parking. Landlord agrees that Tenant shall have the non-exclusive use of all
such parking in the Shopping Center, subject to other Shopping Center tenant’s
rights of non-exclusive use of all such parking in the Shopping Center and said
tenants’ reasonable right of use of the parking spaces immediately adjacent to
such tenants’ premises. Tenant shall have the right, at Tenant’s sole expense
and upon notice to Landlord, to designate up to twenty five percent (25%) of the
Shopping Center’s parking spaces immediately adjacent to the Premises (but not
in front of

 

9



--------------------------------------------------------------------------------

other Shopping Center tenant’s premises) as reserved for Tenant’s exclusive
parking (“Exclusive Parking”). With regard to the Exclusive Parking, Landlord
agrees to use commercially reasonable efforts, at no cost to Landlord, to assist
Tenant in Tenant’s enforcement of its Exclusive Parking rights, but Landlord
shall have no obligation to monitor use, tow vehicles, or otherwise enforce
Tenant’s Exclusive Parking rights. In the event that Landlord desires to
undertake any development of the Shopping Center that will result in a reduction
of at least ten percent (10%) of the current parking spaces at the Shopping
Center, Landlord agrees to notify Tenant of such proposed development prior to
commencing such development and to take whatever measures are necessary to
insure that Tenant shall have adequate parking for its intended use of the
Premises.

 

J. USE OF PREMISES BY TENANT

1. Use of Premises. Tenant’s Use of the Premises will be solely for the
Permitted Use as set forth in Section A.2 and Tenant shall use the Premises for
no other purpose without the prior written consent of the Landlord.

2. Operation of Business. Tenant will agree to complete the Tenant Improvements
and open within two hundred and seventy (270) days after the Rent Commencement
Date in accordance with its Permitted Use. Tenant shall have the right at any
time to cease operations in the Premises and “go dark”, provided Tenant
continues to pay to Landlord Base Rent, Additional Rent, and all other charges
due under the Lease as and when such payment obligations come due. In the event
Tenant ceases operation for more than two hundred and seventy (270) consecutive
days other than as a result of remodeling, damage, casualty, condemnation, force
majeure, or assignment / subletting, Landlord shall have the right but not
obligation to terminate Tenant’s lease by giving Thirty (30) days notice. Such
termination may be negated by Tenant opening within such thirty (30) day period.

 

K. TENANT’S COVENANTS WITH RESPECT TO OCCUPANCY

1. Occupancy. Tenant agrees to occupy the Premises in a safe and careful manner
in compliance with all laws, ordinances, rules, regulations and orders of any
governmental body having jurisdiction over the Premises and without committing
or permitting waste.

2. Landlord Access. Tenant agrees to permit Landlord free access to the Premises
at all reasonable times after at least 24 hours notice to Tenant (except in the
event of an emergency, when no prior notice shall be required) for the purpose
of examining the same or making repairs to the Premises that Landlord may deem
necessary for the safety or preservation thereof.

3. Mechanic Liens. Tenant agrees that it will permit no lien, notice of
intention to file lien or other charges (whether arising out of work of any
contractor, mechanic, laborer or material man or any mortgage, conditional sale,
security agreement, chattel mortgage or otherwise) which might be or become a
lien or encumbrance or charge upon the Premises or any part thereof or the
income there from, and to suffer no other matter or thing whereby the estate,
right and interest of Landlord in the Premises or any part thereof might be
impaired;

4. Tenant’s Compliance with Rules. Tenant agrees to comply with the Rules and
Regulations which Landlord may from time to time establish and uniformly enforce
for all tenants of the Shopping Center for the use and care of the Premises, the
Common Areas, and other facilities and buildings in the Shopping Center provided
such Rules and Regulations, do not otherwise materially and adversely interfere
with Tenant’s use, access, or parking, do not require the expenditure of more
than nominal sums by Tenant and do not conflict with the terms and conditions of
this Lease. Subject to the foregoing, Tenant agrees to abide by the Rules and
Regulations attached hereto as Exhibit E incorporated herein by reference.

 

10



--------------------------------------------------------------------------------

5. Landlord’s Right to Show Premises. Tenant agrees to permit Landlord or its
agents, commencing with and during the last ninety (90) days of the Lease Term,
upon reasonable notice to Tenant, to show the Premises to potential tenants
during normal business hours and to place one professionally prepared sign,
measuring twenty four inches by thirty six inches (24“x36”), offering the
Premises “To Lease” or “For Sale” on the front of the Premises or any part
thereof and such larger signs in the Common Areas in Landlord’s reasonable
discretion.

 

L. NO UNLAWFUL PURPOSE

1. Landlord agrees to use its reasonable commercial efforts to ensure that none
of the following uses or operations shall be made, conducted or permitted on or
with respect to all or any part of the Shopping Center by any of Landlord’s
other tenants in the Shopping Center: (i) any public or private nuisance;
(ii) any noise or sound that is in violation of any noise ordinance applicable
to the Shopping Center; (iii) any obnoxious odor; (iv) any excessive quantity of
dust, dirt, or fly ash; or (v) any fire, explosion or other damaging or
dangerous hazard, including the storage, display or sale of explosives or
fireworks. Notwithstanding the foregoing, Tenant acknowledges the existence of a
restaurant in the Shopping Center and agrees that its continued operations shall
not be deemed to be a violation of this paragraph.

 

M. REPAIRS AND ALTERATIONS

1. Repairs by Landlord. Landlord shall keep the foundation, roof, roof skin,
floor slab, and structural portions of the Premises (excluding windows and
doors) in good repair, except for repairs required thereto by reason of the
misuse of Tenant, Tenant’s employees, agents, licensees, or contractors. Tenant
shall give Landlord written notice, as provided in Section S, of the necessity
for repairs coming to the attention of Tenant, following which, if Landlord
deems in its reasonable business judgment such repairs to be necessary or
appropriate, Landlord shall commence such repairs within fifteen (15) days of
receipt of notice as provided in Section S and, provided Landlord is diligently
prosecuting such repairs to completion, shall have a reasonable time to complete
such repairs. Notice from Tenant of the need for Landlord to perform a repair to
the Premises shall not be a condition to Landlord commencing such repair if
Landlord has actual knowledge of the need for repairs. The provisions of this
subsection shall not apply in the case of damage or destruction by fire or other
casualty or by Eminent Domain, in which events the obligations of Landlord shall
be controlled by either Sections O or Q hereof.

a. Right of Offset. Notwithstanding the foregoing, in the event of a breach by
Landlord of this Section M.1 beyond any applicable cure periods, Landlord and
Tenant agree that Tenant shall be given the right to offset against the Base
Rent and Additional Rent (“Right of Offset”) the reasonable costs incurred by
Tenant to remedy such breach by Landlord so long as:

1) Landlord and Landlord’s Mortgagee (if Tenant has been provided the name and
address of such Mortgagee) are given written notice and applicable cure periods
as provided herein;

2) Landlord’s breach substantially interferes, in Tenant’s reasonable business
judgment, with Tenant’s ability to conduct its business in the Premises.

b. Emergency Repairs. Notwithstanding the foregoing, in the event of an
emergency which would affect the health, safety, and welfare of Tenant’s
employees or customers, Tenant may make such emergency repairs to the Premises
as Tenant deems reasonably necessary to protect the Tenant’s employees and/or
customers and property. Tenant will notify Landlord as soon as possible as to
what repairs were made and the cost

 

11



--------------------------------------------------------------------------------

to affect such repairs that Landlord deems in its reasonable business judgment
to be necessary to protect the health, safety and welfare of Tenant’s employees
or customers. Landlord agrees to reimburse Tenant within thirty (30) days after
Landlord’s receipt of a breakdown for such costs incurred by Tenant for such
repairs. If Landlord fails to reimburse Tenant within such thirty (30) days,
Tenant shall have the Right of Offset against Tenant’s Base Rent and Additional
Rent until Tenant has recovered the cost of such emergency repairs.

c. Tenant’s Portion of Construction. It is expressly understood that Landlord
shall not be responsible for any portions of the Premises constructed by Tenant.

2. Repairs by Tenant. Except as provided in Subsection K.1, Tenant shall keep:

a. Premises. The Premises and every part thereof and any fixtures, facilities,
or equipment contained therein in good condition and repair, including, but not
limited to, exterior and interior portions of all doors, door checks and their
operation, windows, plate glass, and showcases surrounding the Premises, the
heating, air conditioning, electrical, plumbing and sewer systems, the exterior
doors, window frames, and all portions of the store front area, and shall make
any replacements thereof of all broken and/or cracked plate and window glass
which may become necessary during the Lease Term, and any Renewal Term(s)
thereof, excepting any repairs to items of Landlord’s original construction made
necessary by reason of damage due to fire or other casualty covered by standard
fire and extended coverage insurance.

b. HVAC system. Subject to Section 0.3 above and Landlord’s obligation to
warrant the HV AC system for the first year of the Term hereof, Tenant shall,
during the Lease Term, and any Renewal Term(s) thereof, at its sole cost and
expense, maintain a service contract for the routine performance of standard HV
AC system maintenance, including, but not limited to, quarterly replacement of
filters, oiling of mechanical components, and inspection for wear and tear.
Within fifteen ( 15) days of Landlord’s written request, Tenant shall provide
Landlord with a copy of the foregoing HV AC service contract. Tenant will be
responsible for all maintenance, repairs and replacement of all HVAC system(s)
serving the Premises.

3. Alterations or Improvements by Tenant. Tenant shall be permitted to make any
interior, nonstructural alterations to the Premises based upon plans and
specifications submitted by Tenant and approved by Landlord, such approval not
to be unreasonably withheld, and upon the condition that Tenant shall promptly
pay all costs, expenses, and charges thereof, shall make such alterations and
improvements in accordance with the applicable laws and building codes and
ordinances and in a good workmanlike manner, and shall fully and completely
indemnify Landlord against any mechanic’s lien or other liens or claims in
connection with the making of such alterations, additions, or improvements.
Tenant shall promptly repair any damages to the Premises, or to the building of
which the Premises is a part, caused by any alterations, additions, or
improvements to the Premises by Tenant.

4. Removal of Improvements. All items of Landlord’s construction, all heating
and air conditioning equipment, and all alterations, additions, wall coverings,
and other improvements by Tenant shall become the property of Landlord at the
termination of the Lease and shall not be removed from the Premises. All trade
fixtures, furniture, furnishings, and signs installed in the Premises by Tenant
and paid for by Tenant shall remain the property of Tenant and shall be removed
upon the expiration of the Lease Term; provided (a) that any of such items as
are affixed to the Premises and require severance may be removed only if Tenant
repairs any damage caused by such removal, and (b) that Tenant shall have fully
performed all of the covenants and agreements to be performed by Tenant under
the provisions of this Lease. If Tenant fails to remove such items from the
Premises within ten (10) days of the expiration or earlier termination of this
Lease, all such trade fixtures, furniture, furnishings, and signs shall become
the property of Landlord. Landlord shall have the right to remove same and sell
such trade fixtures, furniture, furnishings, and signs to pay for the cost of
removal.

 

12



--------------------------------------------------------------------------------

N. INDEMNITY AND INSURANCE

1. Indemnification by Tenant. Except to the extent caused by the negligence or
willful misconduct of Landlord, its employees, contractors, agents, or invitees,
Tenant will indemnify and hold Landlord harmless from and against all loss,
cost, expense, and liability (including Landlord’s costs of defending against
the foregoing, such cost to include reasonable attorney’s fees and costs)
resulting or occurring by reason of Tenant’s breach of any covenant,
representation or warranty made by Tenant contained in this Lease or Tenant’s
construction, use, or occupancy of the Premises.

2. Indemnification by Landlord. Except to the extent caused by the negligence or
willful misconduct of Tenant, its employees, contractors, agents, or invitees,
Landlord will indemnify and hold Tenant harmless from and against all loss,
cost, expense, and liability (including Tenant’s costs of defending against the
foregoing, such costs to include reasonable attorney’s fees and costs) resulting
or occurring by reason of Landlord’s breach of any covenant, representation or
warranty made by Landlord contained in this Lease.

3. Tenant’s General Liability Insurance. Tenant agrees to carry general
commercial liability insurance covering the Premises and Tenant’s use thereof
with a minimum limit of One Million Dollars ($1,000,000) for any casualty
resulting in bodily injury, death, or property damage for each occurrence and a
minimum limit of Two Million Dollars ($2,000,000) general aggregate. Tenant
shall provide certificates of such coverage to Landlord prior to the date of any
use or occupancy of the Premises by Tenant. Such certificates shall name
Landlord as an additional insured, as its interest may appear, under such
insurance policy, and the insurer agrees to notify Landlord and such other
parties designated by Landlord as additional insureds not less than ten
(10) days in advance of any substantial modification or cancellation thereof.

4. Landlord’s Insurance.

a. Insurance for Improvements. Landlord agrees to carry policies insuring the
improvements on the Shopping Center and Common Areas against fire and such other
perils as are normally covered by special coverage endorsements in the county
where the Premises is located, in an amount equal to at least eighty percent
(80%) of the insurable value of such improvements. Tenant shall have no rights
in said policy or policies maintained by Landlord and shall not be entitled to
be a named additional insured there under.

b. Liability Insurance. Landlord agrees to carry general commercial liability
insurance covering the Shopping Center and Common Areas with a minimum limit of
One Million Dollars ($1,000,000) for any casualty resulting in bodily injury,
death, or property damage for each occurrence and a minimum limit of Two Million
Dollars ($2,000,000) general aggregate.

c. Tenant’s Proportionate Share. Commencing on the Rent Commencement Date,
during the Lease Term, or any Renewal Term(s) thereof, Tenant shall pay to
Landlord, monthly in advance, an amount equal to one-twelfth (1/12th) of
Tenant’s Proportionate Share of the Landlord’s insurance premium for the current
year as reasonably estimated by Landlord. If Tenant’s Proportionate Share of the
insurance premiums for the above-described coverages are less than the total
amount paid by Tenant for such period, the excess shall be credited against the
next monthly Base Rent payment. If Tenant’s Proportionate Share of the insurance
premium exceeds the total amount paid by Tenant for such period, Tenant shall,
upon receipt of a copy of the actual insurance premium invoice from Landlord,
pay the difference between the actual amount paid by Tenant and

 

13



--------------------------------------------------------------------------------

Tenant’s Proportionate Share of the insurance premium. Tenant reserves the right
to audit Landlord’s insurance payments. Any unused credit remaining as of the
expiration or earlier termination of this Lease shall be promptly refunded to
Tenant by Landlord unless Tenant then owes money to Landlord, in which event
Landlord may apply such funds to the amounts owing by Tenant to Landlord.

5. Mutual Waiver. Tenant hereby waives any claim against Landlord for property
damage occurring on or in the Premises and shall have its all-risk insurer waive
its rights of subrogation against Landlord for property damage occurring on or
in the Premises, and in consideration thereof, Landlord waives any claim against
Tenant for property damage occurring in the Shopping Center (excluding the
Premises) and Common Areas and shall have its all-risk insurer waive its rights
of subrogation against Tenant for property damage occurring in and to the
Shopping Center and Common Areas.

 

O. DAMAGE AND DESTRUCTION

1. Partial Damage. In the event the Premises are damaged to an extent which is
less than fifty percent (50%) of the cost of replacement of the Premises, the
damage shall, except as hereinafter provided, promptly be repaired by Landlord,
at Landlord’s expense, and such repairs shall commence not later than thirty
(30) days after such casualty and be completed within ninety (90) days after the
commencement of repairs. In the event the Premises are damaged to an extent
which is less than fifty percent (50%) of the cost of replacement of the
Premises and such occurs during the last year of the Lease Term, including any
Renewal Term (s), both Landlord and Tenant shall have the right to terminate the
Lease. If the Landlord elects to terminate the Lease as provided above, then
Tenant can negate Landlord’s election to terminate the Lease by exercising early
its upcoming Renewal Term, provided there is at least one additional Renewal
Term remaining under the Lease.

2. Total Damage. In the event (a) the Premises are damaged to the extent of
fifty percent (50%) or more of the cost of replacement of the Premises or
(b) the buildings in the Shopping Center are damaged to the extent of fifty
percent (50%) or more of the cost of replacement, notwithstanding the extent of
damage to the Premises, then either Landlord or Tenant may elect to terminate
this Lease upon giving notice of such election in writing to the other within
thirty (30) days after the event causing the damage. If this Lease is not
terminated as provided for above, the Landlord will commence the repairs or
rebuilding not later than forty-five (45) days after the casualty and complete
such repairs within one hundred eighty (180) days after commencement of such
repairs.

3. Repair. If Landlord is required to repair under Section O.1, or elects to
repair under Section O.2, Tenant shall repair or replace its stock-in-trade,
trade fixtures, furniture, furnishings, equipment, and personal property in a
manner and to at least a condition equal to that prior to its damage or
destruction.

4. Abatement of Rent. If the casualty, repairing, or rebuilding shall render the
Premises untenantable, in whole or in part, a proportionate abatement of the
Base Rent shall be allowed until the date Landlord completes the repairs or
rebuilding, and Tenant shall have a reasonable time, not to exceed ninety
(90) days from delivery by Landlord, to complete Tenant’s required build out and
open for business.

5. Limitation. Notwithstanding anything herein to the contrary, Landlord’s
obligation to repair or rebuild, in the event of Total Damage as set forth in
Section O.2, shall be limited to the insurance proceeds made available by
Landlord’s mortgage for such restoration purposes.

 

14



--------------------------------------------------------------------------------

P. ASSIGNING AND SUBLETTING

1. Consent of Landlord. Tenant shall not assign this Lease or sublet the
Premises, in whole or in part, without the prior written consent of Landlord;
however, such consent shall not be unreasonably withheld, delayed, or
conditioned, except that any assignment that is not a Permitted Transfer shall
be subject to Landlord’s receipt of reasonable assurance as to the credit
worthiness of any such proposed assignee. The use of the Premises by any such
assignee or sublessee must be approved by Landlord, provided such consent shall
not be unreasonably withheld, delayed, or conditioned, and shall not violate any
recorded restriction or any existing exclusives of other tenants at the time of
such assignment or sublet. Landlord shall, by written notice to Tenant within
ten (10) business days of its receipt of the required information and
documentation, either: (A) consent to the transfer, or (B) reasonably refuse to
consent to the transfer. Notwithstanding any provision of this Lease to the
contrary, Tenant may assign or sublease the Premises without Landlord’s consent
to a corporation controlling, controlled by, or under common control with,
Tenant, to the surviving corporation in a merger or other corporate
reorganization in which Tenant is involved, or to a purchaser of all or
substantially all of the assets of Tenant (collectively “Tenant Affiliate”),
provided that all of the following conditions are satisfied (a “Permitted
Transfer”): (A) Tenant is not then in default under this Lease after giving
effect to applicable notice grace and cure periods; (B) said Tenant Affiliate
shall own all or substantially all of the assets of Tenant; and (C) said Tenant
Affiliate shall have a net worth which is at least equal to the greater of
Tenant’s net worth at the date of this Lease. In the event of a Permitted
Transfer to a Tenant Affiliate, Tenant shall be released of all obligations
under this Lease effective the date of the assignment or sublease. A public
offering, issuance, transfer or distribution of all or substantially all of
Tenant’s stock (including distributions pursuant to an employee benefit
program), shall constitute an assignment for the purposes of this Lease. Except
for a Permitted Transfer to a Tenant Affiliate in accordance with this Section,
Tenant shall at all times remain liable for the payment of Base Rent and
Additional Rent herein and for compliance with all of its other obligations
under this Lease. In the event of such Permitted Transfer, Landlord’s consent to
the assignment or subletting shall not waive the requirement that Landlord’s
consent be obtained for further assignment or sublets.

 

Q. EMINENT DOMAIN

1. Condemnation Award. In the event the Shopping Center or any part thereof
shall be taken or condemned either permanently or temporarily for any public or
quasi-public use or purpose by any authority in appropriate proceedings or by
any right of eminent domain, the entire compensation award thereof shall belong
to Landlord, without any deduction therefrom for any present or future estate of
Tenant, and Tenant hereby assigns to Landlord all its right, title, and interest
to any such award. Tenant shall have the right to recover such compensation as
may be awarded on account of the value of leasehold improvements made and paid
for by Tenant and for moving and relocating expenses, provided that such award
to Tenant does not diminish Landlord’s award.

2. Rights of Termination. In the event of a taking under the power of eminent
domain of (a) more than ten percent (10%) of the Premises or (b) a sufficient
portion of the Shopping Center so that after such taking less than twenty five
percent (25%) of the Shopping Center GLA (as constituted prior to such taking)
is occupied by tenants, either Landlord or Tenant shall have the right to
terminate this Lease by notice in writing given within thirty (30) days after
the condemning authority takes possession, in which event all Base Rent,
Additional Rent, and all other charges shall be pro-rated as of the date of such
termination.

3. Restoration. In the event of a taking of any portion of the Premises not
resulting in a termination of this Lease, Landlord shall use as much of the
proceeds of Landlord’s award for the Premises as is

 

15



--------------------------------------------------------------------------------

made available to Landlord by Landlord’s mortgagee for restoration purposes
therefore to restore the Premises to a complete architectural unit, and this
Lease shall continue in effect with respect to the balance of the Premises, with
a reduction of Base Rent and Additional Rent in proportion to that portion of
the Premises taken.

 

R. DEFAULT AND REMEDIES

1. Default by Tenant.

a. Financial Default. The Tenant shall be in financial default if it fails to
pay when due each installment of Base Rent or Additional Rent (“Financial
Default”).

b. Notice. In the event Tenant is in Financial Default, it shall have a grace
period of ten (10) days to cure such default.

c. General Default. Tenant shall be in general default if it shall fail to keep
or shall violate any conditions, stipulations, or agreements contained herein on
the part of the Tenant to be kept and performed other than a Financial Default
(“General Default”, and together with Financial Default, collectively referred
to with respect to Tenant as “default”).

d. Notice. In the event Tenant is in General Default, it shall have a grace
period of thirty (30) days to cure such default after Tenant shall have received
notice of such default by certified mail, return receipt requested, or by a
nationally recognized overnight courier that provides verification of receipt to
the address stated in Section A.3 of this Lease. Tenant shall be given written
notice of every event of General Default and shall be permitted thirty (30) days
within which to cure such default.

e. Landlord’s Options. In the event Tenant is in either Financial Default or
General Default after the lapse of any grace or cure periods expressly set forth
above, Landlord, at its option, may:

1) Terminate this Lease, at which point all rent hereunder for the remainder of
the Lease Term shall be immediately due and payable; or

2) Re-enter upon the Premises without terminating this Lease, remove all the
property therefrom, and re-let the Premises in its own name for the account of
Tenant for the remainder of the Term and recover from Tenant any deficiency for
the balance of the Term between the amount for which the Premises were re-let
and the Base Rent, Additional Rent and other charges provided hereunder as they
become due.

3) The rights of the Landlord hereunder, upon default by Tenant, shall in no way
preclude Landlord from pursuing any other legal remedies available.

Notwithstanding anything herein to the contrary, Landlord shall use its
reasonable commercial efforts to mitigate its damages upon such a termination or
re-entry.

f. Failure to Exercise Rights. No delay or omission by Landlord to exercise any
right or power accruing upon any noncompliance or default by Tenant with respect
to any of the terms hereof shall impair any such right or power or be construed
to be a waiver thereof. Every such right or power may be exercised at any time
during the continuation of this Lease. It is further agreed that a waiver by
Landlord of any of the covenants and agreements hereof to be performed by Tenant
shall not be construed to be a waiver of any subsequent breach thereof or of any
covenant or agreement herein contained.

 

16



--------------------------------------------------------------------------------

g. Re-entry. In addition to all other rights granted to Landlord under this
Lease or under prevailing law, or if Tenant shall be in default, Landlord or its
agents or employees may immediately or any time thereafter re-enter the Premises
and remove Tenant’s agents, any subtenants, any licensees, any concessionaires
and any invitees, and any of its or their property from the Premises, provided
Landlord has an appropriate court order. Re-entry and removal may be effectuated
by summary dispossession proceedings, by any suitable action or proceeding at
law, or otherwise. Landlord shall be entitled to the benefit of all provisions
of law respecting the speedy recovery of lands and tenements held over by Tenant
or proceedings in forcible entry and detainer. Tenant’s liability under the
terms of this Lease shall survive Landlord’s re-entry, the institution of
summary proceedings, and the issuance of any warrants with respect thereto.

2. Default by Landlord. In the event Landlord shall fail to perform any material
obligations specified in this Lease, then Tenant may, after the continuance of
any such default for thirty (30) days after written notice thereof to Landlord
and to the Landlord’s mortgagee (if Tenant has been provided such mortgagee’s
name and address), cure such default, all on behalf of and at the expense of
Landlord, and do all necessary work in connection therewith, and Landlord shall
on demand pay Tenant forthwith all reasonable and documented amounts so paid by
Tenant. If Landlord fails to pay such reasonable and documented amounts within
thirty (30) days after demand, Tenant may deduct such amount from the Base Rent
and Additional Rent then due or thereafter coming due. A default hereunder shall
be deemed cured if Landlord in good faith commences performance requisite to
cure same within thirty (30) days after receipt of notice and thereafter
continuously and diligently proceeds to complete the performance required to
cure such default. If Landlord’s default materially and adversely impacts
Tenant’s use of the Premises, or the parking for or access to the Premises, then
Tenant may terminate this Lease upon Landlord’s failure to cure such default
after a second thirty (30) days prior written notice to Landlord.

 

S. NOTICES

1. Proper Notice. Any notice or consent required to be given by or on behalf of
either party to the other shall be in writing and shall be deemed given when
received or rejected after such notice shall have been mailed by certified mail,
return receipt requested, postage prepaid, or by a nationally recognized
overnight courier that provides verification of receipt to the address stated in
Section A.3 of this Lease.

2. Change of Address. Either party’s address may be changed from time to time by
such party giving written notice to the other party of the new address.

 

T. MORTGAGE SUBORDINATION

This Lease is and shall at all times, unless Landlord shall otherwise elect, be
subject and subordinate to all easements and encumbrances now or hereafter
affecting the fee title of the Shopping Center and to all mortgages, deeds of
trust, financing or refinancing in any amounts which may now or hereafter be
placed against or affect any or all of the land or any or all of the building
and improvements now or at any time hereafter constituting part of the Shopping
Center. Notwithstanding the foregoing, any successor to Landlord’s interest in
the Premises, including any ground lessor or holder of any mortgage or deed of
trust, or to any purchaser at foreclosure (or by deed in lieu of foreclosure)
shall, so long as Tenant is not in default of the terms and conditions of this
Lease (beyond any applicable cure periods), recognize and accept this Lease and
all terms, conditions, and obligations of the Landlord contained herein. Tenant
also agrees that any mortgagee or trustee may elect to have this Lease deemed
prior to the lien of its mortgage or deed of trust, and upon notification by
such mortgagee or trustee to Tenant to that effect, this Lease shall be deemed
prior in lien to the said mortgage or deed of trust, whether this Lease is dated
prior to or subsequent to the date of said mortgage or deed of trust. Tenant
agrees

 

17



--------------------------------------------------------------------------------

that if Landlord’s mortgagee or trustee requests confirmation of such
subordination, within twenty (20) days after receipt of written request
therefor, Tenant shall execute and deliver whatever instruments (including but
not limited to a Memorandum of Lease and/or a Non-Disturbance and Attornment
Agreement in recordable form) as may be reasonably required for such purposes to
carry out the intent of this section.

 

U. ESTOPPEL CERTIFICATES

At any time and from time to time, Tenant agrees, within twenty (20) days after
receipt of written request from Landlord, to execute and deliver to Landlord,
for the benefit of such persons as Landlord names in such request, a statement
in writing and in form and substance provided by Landlord certifying to such of
the following information as Landlord shall reasonably request: (a) that this
Lease constitutes the entire agreement between Landlord and Tenant and is
unmodified and in full force and effect (or if there have been modifications,
that the same is in full force and effect as modified and stating the
modifications); (b) the dates to which the Base Rent, Additional Rent, and other
charges hereunder have been paid; (c) that the Premises has been completed on or
before the date of such letter and that all conditions precedent to the Lease
taking effect have been carried out; (d) that Tenant has accepted possession,
that the Lease Term has commenced, that Tenant is occupying the Premises, that
Tenant knows of no default under the Lease by Landlord and that there are no
defaults or offsets which Tenant has against enforcement of this Lease by
Landlord; (e) the actual Rent Commencement Date of the Lease and the expiration
date of the Lease; and (f) that Tenant’s facilities in the Premises is open for
business; provided such facts are true and ascertainable.

 

V. COVENANT OF QUIET ENJOYMENT

Landlord hereby covenants that if Tenant shall perform all the covenants and
agreements herein stipulated to be performed on Tenant’s part, Tenant shall at
all times during the continuance hereof have quiet enjoyment of the Premises
without hindrance from any person, subject to the terms and provisions of this
Lease.

 

W. LIABILITY OF LANDLORD

1. Transfer of Title. In the event of the sale or other transfer of Landlord’s
right, title, and interest in the Premises or the Shopping Center, Landlord
shall be released from all liability and obligations thereafter arising
hereunder.

 

X. ENVIRONMENTAL MATTERS - NO HAZARDOUS SUBSTANCES

1. Acts. For the purposes of this Lease, the term “Hazardous Materials” shall
include, without limitation, those substances, materials, or wastes described in
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended (CERCLA), (42 US.C. 9601, et seq.); the Resource Conservation
and Recovery Act, as amended (RCRA), (42 U.S.C. 6901, et seq.)’, Emergency
Planning & Community Right-to-Know Act, as amended (EPCRA), (42 U.S.C. 11991, et
seq.); Clean Water Act, as amended (CWA), (33 U.S.C. 1251, et seg.);Clean Air
Act, as amended (CAA), (42 U.S.C. 7401, et seg.);Toxic Substances Control Act,
as amended (TSCA), (15 U.S.C. 2601, etseq.); Safe Drinking Water Act, as amended
(SDWA), (42 U.S.C. 300(f) et seq.), implementing regulations for such Acts and
any other applicable federal, state, local laws or ordinances, and the
regulations adopted thereunder, or any other substance, material or waste which
has been determined by the United States Environmental Protection Agency, the
Federal Occupational Health and Safety Administration, or any other federal or
state agency to be capable of posing significant risk of injury to human health
or safety. Hazardous Substances shall not include ordinary household cleaning
and maintenance products, provided that such products and items are used with
due care and are used, stored and maintained in compliance with environmental,
health and safety requirements.

 

18



--------------------------------------------------------------------------------

2. Tenant’s Operations. Tenant shall not engage in operations at the Premises
which involve the generation, manufacture, refining, transportation, treatment,
storage, handling, or disposal of “Hazardous Materials” without the prior
written consent of Landlord, which consent shall be at Landlord’s sole
discretion.

3. Indemnification of Landlord. Tenant will defend, protect, indemnify, and hold
Landlord harmless from and against any and all claims, causes of action,
liabilities, damages, costs, and expenses, including, without limitation,
attorneys’ fees arising from or in any way connected with Hazardous Materials
(as defined in Section X.1) introduced to the Premises by Tenant.

 

Y. MISCELLANEOUS PROVISIONS

1. Brokers Commissions. Landlord and Tenant hereby warrant to the other that,
except for the payment by Landlord of a brokerage commission to McCullough
Realty and John Toomey & Company, Inc. by separate agreements, there are no
claims for brokers’ commissions or finders’ fees in connection with the
execution of this Lease, and Landlord and Tenant agree to indemnify and save the
other harmless from any liability that may arise from such claims, including
reasonable attorneys’ fees.

2. Surrender and Holding Over.

 

  a. Surrender. Subject to the provisions of Section M.4, Tenant shall deliver
up and surrender to Landlord possession of the Premises upon the expiration of
the Lease Term, or its prior termination for any reason, in as good condition
and repair as the same shall be at the commencement of said term, subject to
ordinary wear and tear (damage by fire and other perils covered by standard fire
and extended coverage insurance excepted).

 

  b. Holdover. If Tenant fails to surrender the Premises on the date that the
Lease Term expires or terminates, Tenant’s continued occupancy shall be deemed
to be a tenancy from month-to-month and such tenancy shall be subject to all of
the provisions of this Lease in effect at the time of holdover, except that the
monthly Base Rent shall be one hundred fifty percent (150%) of the monthly Base
Rent in effect immediately prior to the end of the Lease Term (or Renewal Term,
if applicable).

3. Mechanic’s Liens. Should any mechanic’s liens or other liens or affidavits
claiming liens be filed against the Leased Premises or any portion thereof or
interest therein for any reason whatsoever incident to the acts or omissions of
Tenant, its agents or contractors, Tenant shall cause the same to be canceled
and discharged of record by payment, bonding, or otherwise within thirty
(30) days after Tenant’s knowledge or receipt of notice thereof (from whatever
source).

4. Mortgagee Clause. Landlord represents that it has obtained the existing
mortgagee’s consent to this Lease Agreement or that such consent is not
necessary.

5. Merchants Association. Tenant shall not be required to join any merchants
association for the Shopping Center or contribute to any type of advertising
fund and makes no representation as to how much or what type of advertising it
will do.

6. Recording. This Lease shall not be recorded. However, upon the request of
either Landlord or Tenant, the other party agrees to execute a Memorandum of
Lease setting forth such terms and provisions as may be acceptable to both
Landlord and Tenant that may be recorded at the cost of the party desiring
recording.

7. Severability. In the event that any provision or section of this Lease is
rendered invalid

 

19



--------------------------------------------------------------------------------

by the decision of any court or by the enactment of any law, ordinance or
regulation, such provision of this Lease shall be deemed to have never been
included herein, and the balance of this Lease shall continue in effect in
accordance with its terms.

8. Attorneys’ Fees. In the event of any legal proceeding arising out of a
dispute between the parties with regard to enforcement of the provisions of this
Lease, the prevailing party will be entitled to an award of its reasonable
attorneys’ fees and costs from the non-prevailing party.

9. Jury Trial. In the event of a dispute, Landlord and Tenant agree to waive the
right to jury trial.

10. Waiver. No waiver of any condition or legal right or remedy shall be implied
by the failure of Landlord or Tenant to declare a forfeiture, or for any other
reason, and no waiver of any condition or covenant shall be valid unless it is
in writing and signed by Landlord or Tenant.

11. Force Majeure. In addition to the provisions of Section D.2, Force Majeure,
with respect to the Lease in general, shall mean strikes, delays caused by the
other party or any governmental or quasi-governmental entity, shortages of
materials, natural resources or labor, or any and all causes beyond the
reasonable control of the performing party (the lack of funds or funding
accepted). Neither party shall be in default under this Lease for failure to
perform due to Force Majeure, except for Tenant’s obligations to pay rent
hereunder. The time period for such performance shall be extended for each day
performance is delayed by Force Majeure.

12. No Partnership. By their execution hereof, Landlord and Tenant do not, in
any way or for any purpose, become a partner with the other in the conduct of
either’s business.

13. Section Headings. The section headings are inserted only as a matter of
convenience and for reference and in no way define, limit, or describe the scope
or intent of this Lease or in any way affect this Lease.

14. Lease Inures to the Benefit of Assignees. This Lease and all of the
covenants, provisions, and conditions herein contained shall inure to the
benefit of and be binding upon the heirs, personal representatives, successors,
and assigns, respectively, of the parties hereto, provided, however, that no
assignment by, from, through, or under Tenant in violation of the provisions
hereof shall vest in the assigns any right, title, or interest whatsoever.

15. Authority to Sign Lease. Each of the persons who have signed this Lease
represents and warrants that he has been duly authorized to sign this Lease by
all necessary action on the part of the entity on whose behalf he has signed
this Lease.

16. Right of First Refusal to Purchase. Upon the terms set forth in Exhibit F
attached hereto, Landlord will grant to Tenant a right of first refusal in the
Premises as further set forth therein.

17. Entire Agreement. This Lease and the exhibits attached hereto set forth all
the covenants, promises, agreements, conditions, and understandings between
Landlord and Tenant concerning the Premises, and there are no covenants,
promises, agreements, conditions, or understandings, either oral or written,
between them other than are herein set forth. No subsequent alteration,
amendment, change, or addition to this Lease shall be binding upon Landlord or
Tenant unless reduced to writing and signed by them.

[Signatures on Following Page]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be signed as
of the date and year first above written.

 

WITNESSES:     LANDLORD:     Fairhope Group, LLC

 

   

/s/ William H. Gross

    By: William H. Gross

 

   

Its: Managing Member

 

    TENANT:     Computer Programs and Systems, Inc.    

/s/ David A. Dye

    By: /s/ David A. Dye     Its: CFO

 

21



--------------------------------------------------------------------------------

EXHIBIT A

SITE PLAN

 

22



--------------------------------------------------------------------------------

EXHIBIT B

LEGAL DESCRIPTION

PARCEL2

Beginning at a point where the North boundary of Ingleside, Unit 3, as recorded
in Map Book I 0, Page 63 of the records in the office of the Judge of Probate
Court of Baldwin County, Alabama, is intersected by the West right of way line
of Greeno Road (also known as County Road No. II) (160’ RIW), run N 89° 57’ 25”
W along said North boundary of lngleside, Unit 3 and the North boundary of
lngleside, Unit Two, as recorded in Map Book 8, Page 71 of the said records in
the office of the Judge of Probate Court of Baldwin County, Alabama, a distance
of 582.74 feet to a point; thence run N 00° II’ 45” E 429.30 feet to a point;
thence run S 89° 57’ 25” E 571 .17 feet to the P.C. of a curve to the left
having a central angle of32° 30’ 21” and a radius of25.0 feet; thence run
Nmtheastwardly along the arc of said curve 14.18 feet to a point on the West
tight of way line of Greeno Road (County Road No. 11) (160’ R/W), thence along
said West right of way line of Greeno Road (County Road No. 11) (160’ R/W), nm S
00° 26’ 26” W 433.23 feet to the point of beginning. Containing 250,614 Square
Feet or 5.7533 Acres.

 

23



--------------------------------------------------------------------------------

EXHIBIT C

LANDLORD’S SIGN CRITERIA

The sign standards have been selected to harmonize with and compliment the
building materials and will assist in creating the proper atmosphere for the
Center.

Tenant’s sign fabricator must submit two (2) copies of Tenant’s detailed, scaled
sign drawings to Landlord’s agent: McCullough Realty. Attention: Joey
McCullough, 273 Azalea Road, Suite 2-516, Mobile, AL 36609; Telephone:
(251) 343-7171; Email: joey@jmcculloughrealty.com for approval prior to
fabrication of any signs.

Tenant will be held liable and shall bear all costs for removable and/or
correction of signs, sign installation and damage to the building by sign
installations that do not conform to the following specifications.

 

1) All signs shall be individual letters, reverse channel, aluminum backlit with
neon, and mounted on a raceway that matches the color of the building fascia,
with the color and type style of each letter face subject to prior written
approval by Landlord.

 

2) The entire sign shall not exceed 15’. All signs shall be centered between
Tenant’s demising walls. All signs are subject to the City of Fairhope’s
Architectural Review Board.

 

3) All signs shall be constructed on minimum .080 aluminum sheet with 3/16”
plexiglass face, with minimum depth of 4” or as minimum as required by sign
contractor (whichever is greater). Aluminum sides, trim and backs shall be
primed and painted Duranotic Bronze #313. Jewellite to be Bronze. Neon to be 13
mm in single stroke white with the appropriate transformer wire per code.
Letters are to be mounted on an all aluminum (.063) raceway painted with a color
as specified by Landlord to match the building. The sign shall be mounted o the
building fascia area. No pop rivets and returns are to be (.063).

 

4) Electrical power to signs shall be extended at Tenant’s expense from the
electrical service supplying Tenant’s Demised Premises.

 

5) All signs shall be mounted only in area designated by Landlord for Tenant’s
signage.

 

6) Design construction, installation and maintenance of signs shall be the
expense of Tenant. All signs must meet appropriate codes of the local county.
All work must be performed by a licensed and insured sign company. Working
drawings must include design specifications of all measurements as they relate
to the fascia.

 

7) No signs or displays of any kind may be placed on or behind or be visible
from any of the storefront glass areas without the prior written consent of
Landlord. Paper signs, stickers, or portable attraction board signs are
prohibited.

 

8) Transformers shall be mounted out of sight at areas approved by Landlord.
Tenant shall at its expense enclose all transformers, junction boxes and exposed
wires or conduit in accordance with Landlord’s standards and prime and paint the
enclosure with Landlord’s building standard color.

 

9) Drawings (3 copies) shall be submitted for approval to Landlord prior to
fabrication.

 

10) Signage must be approved by Landlord in writing before order is placed with
tenant’s sign company.

 

24



--------------------------------------------------------------------------------

EXHIBIT D

TENANT’S

WORK

To be provided by Tenant. All plans must be submitted to Landlord for approval
prior to beginning construction.

 

25



--------------------------------------------------------------------------------

EXHIBIT E

SHOPPING CENTER RULES AND REGULATIONS

TENANT AGREES AS FOLLOWS:

 

1) All loading and unloading of goods shall be done, in the areas, and through
the entrances, designated for such purposes by Landlord.

 

2) All garbage and refuse shall be kept in the kind of container specified by
Landlord, and shall be placed outside of the premises prepared for collection in
the manner and at the times and place specified by Landlord. If Landlord shall
provide or designate a service for picking up refuse and garbage, Tenant shall
use same at Tenant’s cost. Tenant shall pay the cost of removal of any of
Tenant’s refuse or rubbish. Notwithstanding the foregoing, Tenant will comply
with rubbish disposal as outlined in H.2 of Lease.

 

3) No radio or television or other similar device shall be installed without
first obtaining in each instance Landlord’s consent in writing. No aerial shall
be erected on the roof or exterior walls of the premises, or on the grounds,
without in each instance obtaining the written consent of Landlord. Any aerial
so installed without such written consent shall be subject to removal without
notice of same at any time.

 

4) No loud speakers, televisions, phonographs, radios or other devices shall be
used in a manner so as to be heard or seen outside of the premises without the
prior written consent of Landlord.

 

5) If the leased premises are equipped with heating facilities separate from
those in the remainder of the Shopping Center, Tenant shall keep the leased
premises at a temperature sufficiently high to prevent freezing of water in
pipes and fixtures.

 

6) The outside areas immediately adjoining the premises shall be kept clean and
free from snow, ice, dirt and rubbish by Tenant, and Tenant shall not place or
permit any obstructions or merchandise in such areas.

 

7) The plumbing facilities shall not be used for any other purpose than that for
which they are constructed

 

8) Tenant shall not burn any trash or garbage of any kind in or about the leased
premises, the Shopping Center, or within 1,000 feet of the outside property
lines of the Shopping Center.

 

9) No smoking is allowed in the premises at any time.

 

26



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF

RIGHT OF FIRST REFUSAL

This contractual right of first refusal to purchase the entire property
interests of the Fairhope Group, LLC, a Georgia Limited Liability Company
(“Owner”), is given to Computer Programs and Systems, Inc., a Delaware
corporation (“CPSI”), under the terms and conditions set forth hereinafter
below, effective the first day of March, 2012 (the “Effective Date”), which
shall terminate at the expiration or other termination of the Lease of even date
herewith between Owner and CPSI (the “Lease”).

In consideration of ten dollars ($10.00) and other good and valuable
considerations, the receipt and sufficiency of which is acknowledged by the
parties hereto, through the one hundred forty fourth (144th) month of the Lease
Term or such earlier date of expiration or termination of the Lease in
accordance with its terms (the “Expiration Date”), if Owner elects to list,
advertise, market, or otherwise attempt to sell to a third party purchaser any
or all of the Premises (as defined in the Lease), or if Owner elects to accept
any offer to purchase any or all of the Premises, whether or not solicited by
them or by his agents, on or before the Expiration Date, Owner shall first
provide written notice of the proposed terms and conditions which are or would
be acceptable to them to CPSI and shall provide CPSI with an opportunity to
purchase and acquire such interest.

The obligation of Owner to provide and the authorization of CPSI to exercise a
right of first refusal subsequent to the Effective Date is limited and
conditioned as follows:

 

1. Within ten (10) business days of Owner providing written notice itemizing the
applicable purchase terms (i. e., proposed by them or offered by a third party
purchaser) to CPSI (the “Offer”), CPSI shall reply, in writing, as to its intent
to exercise or decline to exercise their right of first refusal (the “Initial
Response”).

 

2. Within five (5) calendar days from CPSI’s Initial Response, CPSI shall
provide written verification and proof of its financial ability to timely close
on the contemplated transaction (the “Verification”).

 

3. CPSI shall close on the transaction, as accepted, within the time frame
specified by any actual third party offer accepted by Owner (contingent to this
Right of First Refusal) or within thirty (30) calendar days from its Initial
Response, whichever is less (the “Closing”).

 

4. Failure by CPSI to timely comply with any of the deadlines for its Initial
Response, Verification, or Closing shall result in an immediate cancellation and
termination of the Right of First Refusal granted hereunder, without further
action required of Owner.

 

5. Should CPSI decline any such Offer, then Owner shall thereafter have the
right to sell said Premises on substantially the same terms and conditions as
set forth in the Offer.

This Right of First Refusal shall not apply or otherwise be triggered by (i) any
transfers in connection with a condemnation or under threat of condemnation, or
to a sale or transfer to an affiliate, member, partner, or shareholder of Owner,
or to an immediate family member of any such member, partner or shareholder, or
to an entity owned or controlled by such member, partner or shareholder, or
immediate family member thereof, or (ii) any foreclosure or other similar sale
allowable by law conducted by Owner’s mortgagee.

 

27



--------------------------------------------------------------------------------

Neither this instrument nor any notice of it shall be recorded in any public
records. This Right of First Refusal shall bind and inure to the benefit of the
parties and to their successors in interest. Notice given by or to the attorney
for either party shall be as effective as it given by or to that party.

CPSI expressly acknowledges and agrees that the right of first refusal granted
to them hereunder represents an imposition on the ability of Owner to freely and
without reservation market the subject asset. Therefore, CPSI commits to
strictly adhere to and comply with the aforementioned time frames. The
substantive terms of any closing transaction shall be dependent upon and
determined by the actual purchase and sale agreement. There are not any
commitments, arrangements, or agreements as to a predetermined price or value
for the Premises made at this time.

Done and agreed to effective the first day of March 2012.

 

WITNESSES:     PARTIES:     Fairhope Group, LLC

 

   

/s/ William H. Gross

    By: William H. Gross

 

    Its: Managing Member

 

    Computer Programs and Systems, Inc.    

/s/ David A. Dye

 

    By: David A. Dye     Its: CFO

 

28